BYRD. J.
There is no statute which authorizes the probate court to revive a decree rendered against an administrator on a settlement of his administration, in favor-of a distributee of the estate, against the personal representative of such administration.
Whatever may be the remedy of such distributee, the law does not afford one by scire facias, to revive the decree *297against such personal representative. — Code, § 1930 ; Kirby, Adm’r, v. Anders, Guardian, &c., 26 Ala. 468.
It results that the decree of revivor must be reversed, and a decree here rendered quashing the scire facias.
The appellees must pay the costs of this court and the court below.